DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 8/4/21, with respect to claims 1, 6-8, and 10 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and an indication of allowance has been issued below. 
Regarding applicant’s arguments pertaining to claim 4, the arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication No.: US 2010/0007811 A1 of record) in view of Shim et al (US Publication No.: US 2017/0010496 A1 of record, “Shim”) and Okita (US Publication No.: US 2017/0115525 A1). 
Regarding Claim 4, Choi discloses an electro-optical device (Figures 1-4), comprising:
A first substrate including a first pixel electrode and a second pixel electrode (Figures 1-4, first substrate 110, first pixel electrode 191 (of a left pixel), second pixel electrode 191 (of a right pixel));
A second substrate including a common electrode (Figure 4, second substrate 210, common electrode 270); and
An electro-optical layer disposed between the first pixel electrode and the second pixel electrode, and the common electrode (Figure 4, electro-optical layer 3), the electro-optical layer having optical characteristics varying in accordance with an electric field (Paragraph 0065), wherein

The spacer overlaps the first pixel electrode when viewed in a thickness direction of the first substrate (Figure 4, spacer 321 overlaps pixel electrodes 191),
The spacer includes a light-shielding layer having light-shielding properties (Paragraph 0070);
Choi fails to disclose that the spacer is made of an inorganic material having translucency and insulating properties and includes an insulating layer containing a silicon oxide or a silicon oxynitride, and the light-shielding layer is composed of a material containing a silicon nitride or a metal.
However, Shim discloses a similar device where the spacer is made of an inorganic material having translucency and insulating properties (Shim, Paragraph 0075/0082 discloses that the portion of the spacer 192/194/196 may be made of a metal oxide, which is an inorganic material and Paragraph 0072 discloses the portion of the spacer 172 may be made of inorganic, translucent, insulating material; Figure 10) and includes an insulating layer containing a silicon oxide or a silicon oxynitride, and the light-shielding layer is composed of a material containing a silicon nitride or a metal (Shim, Figure 10, spacer 172 and 192/194; Paragraphs 0078 and 0082 disclose that the spacer includes a metal in the light-shielding layer, and Paragraph 0072 discloses that the spacer includes silicon oxide in the insulating layer 172).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer as disclosed by Choi to be made of a light shielding material and an insulating layer as disclosed by Shim. One would have been motivated to do so for the purpose of preventing light leakage in the transistor region (Shim, Paragraph 0075) and insulating electrical components from one another (Shim, Paragraph 0072). 
Choi also fails to disclose that at least a portion of an outer sidewall of the insulating layer is directly connected to and aligned with at least a portion of a sidewall of the light-shielding layer.
However, Okita discloses a similar spacer where at least a portion of an outer sidewall of the insulating layer is directly connected to and aligned with at least a portion of a sidewall of the light-shielding layer (Okita, Figure 3, insulating layer 106, light-shielding layer 50, where side walls of the insulating layer and light-shielding layer are aligned and connected; Paragraph 0034).


Regarding Claim 11, Choi in view of Shim and Okita discloses the electro-optical device according to claim 4.
Choi fails to disclose that the first substrate further includes an interlayer insulating film and a coupling wiring disposed below the first pixel electrode and the second pixel electrode, the first pixel electrode includes a contact portion formed along a wall face of a contact hole provided through the interlayer insulating film, the contact portion is coupled to the coupling wiring, and the spaced is disposed to fill a part of the contact hole.
However, Shim discloses a similar device where the first substrate further includes an interlayer insulating film and a coupling wiring disposed below the first pixel electrode and the second pixel electrode, the first pixel electrode includes a contact portion formed along a wall face of a contact hole provided through the interlayer insulating film, the contact portion is coupled to the coupling wiring, and the spaced is disposed to fill a part of the contact hole (Shim, Figure 2, spacer 192, first pixel electrode contact portion 182, coupling wiring 136, contact hole 136a; Paragraph 0061; Paragraph 0075). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Choi to include a contact hole filled with the spacer as disclosed by Shim. One would have been motivated to do so for the purpose of creating a connection between the pixel electrode and drain electrode while preventing light leakage in the transistor region (Shim, Paragraph 0075) and insulating electrical components from one another (Shim, Paragraph 0072). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Shim and Okita in further view of Kim et al (US Publication No.: US 2017/0317105 A1 of record, “Kim’105”).
Regarding Claim 9, Choi in view of Shim and Okita discloses the electro-optical device according to claim 4.
Choi fails to disclose that the insulating layer is a first insulating layer, the first substrate includes a second insulating layer containing a silicon oxide or a silicon oxynitride, the light-shielding layer is disposed between the first insulating layer and the second insulating layer, and an outer sidewall of the first insulating layer, at least a portion of an outer sidewall of the light-shielding layer, and at least a portion of an outer a sidewall of the second insulating layer are aligned.
However, Kim’105 discloses a similar device where the insulating layer is a first insulating layer, the first substrate includes a second insulating layer containing a silicon oxide or a silicon oxynitride, (Kim’105, first insulating layer 80, light-shielding layer 510, second insulating layer 183; Paragraph 0081).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacer as disclosed by Choi to include a plurality of layers as disclosed by Kim’105. One would have been motivated to do so for the purpose of maintaining a thickness of each of the components while also maintain the thickness of the liquid crystal layer thereby maintaining display quality (Kim’105, Paragraph 0095). 
Further, Okita discloses a similar device where the light-shielding layer is disposed between the first insulating layer and the second insulating layer, and a sidewall of the first insulating layer, at least a portion of a sidewall of the light-shielding layer, and at least a portion of a sidewall of the second insulating layer are aligned (Okita, Figure 3, light-shielding layer 50 is disposed between first insulating layer 106 and second insulating layer 104, where the outer sidewalls of each element are aligned with one another). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Choi to include a spacer with a plurality of layers as disclosed by Okita. One would have been motivated to do so for the purpose of reducing viewing angle color mixture and improving pixel transmittance (Okita, Paragraph 0035). 




Allowable Subject Matter
Claims 1, 6-8, 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record does not teach or suggest an electro-optical device, comprising: a first substrate including a first pixel electrode and a second pixel electrode, wherein the first substrate is provided with a spacer overlapping the first pixel electrode and the second pixel electrode, the spacer includes a first insulating layer, a light-shielding layer, and a second insulating layer, the first insulating contains a silicon oxide or a silicon oxynitride, the light-shielding layer is composed of a material containing a silicon nitride or a metal, the second insulating layer contains a silicon oxide or a silicon oxynitride, the light-shielding layer is disposed between the first insulating layer and the second insulating layer, the first insulating layer is in physical contact with and completely covers a top surface of the light-shielding layer, in combination with the remaining features recited in the claim.
The prior art of Choi (US 2010/0007811 A1) discloses an electro-optical device, comprising: a first substrate including a first pixel electrode and a second pixel electrode, wherein the first substrate is provided with a spacer overlapping the first pixel electrode and the second pixel electrode (Choi, Figures 1-4). Choi fails to disclose that the spacer comprises a plurality of layers, and the particular materials of those layers. The prior art of Shim (US 2017/0010496 A1) discloses a device comprising a spacer that includes a first insulating layer and a light-shielding layer, wherein the first insulating contains a silicon oxide or a silicon oxynitride, the light-shielding layer is composed of a material containing a silicon nitride or a metal (Shim, Figure 10; Paragraph 0072; Paragraph 0075; Paragraph 0082). However, Shim fails to disclose a second insulating layer and a material of that insulating layer. Shim also fails to disclose that the light-shielding layer is disposed between the first insulating layer and the second insulating layer, the first insulating layer is in physical contact with and completely covers a top surface of the light-shielding layer. The prior art of Okita (US 2017/0115525 A1) discloses a structure of a spacer that includes a first insulating layer, a light-shielding layer, and a second insulating layer, wherein the light-shielding layer is disposed between the first insulating layer and the second insulating layer, the first insulating layer is in physical contact with and completely covers a top surface of the light-shielding layer (Okita, Figure 3; Paragraph 0034). However, Okita also fails to disclose the particular material of each layer and instead discloses organic materials for each layer. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871